DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: original application, filed 08/18/2020; Information Disclosure Statements, filed 08/18/2020; 09/03/2021.
Claims 1-20 are pending. Claims 1, 10, and 19 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7-11, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, U.S. Pub. No. 2015/0294420 A1, published October 2015, in view of Jain et al. (“Jain”), U.S. Pub. No. 2018/0210870 A1, published July 2018.



Regarding independent claim 1,  Hu teaches a server to provide a graphical user interface to a computing device, the server comprising: a processor; a communication system coupled to the processor for communicating over a network with the computing device; and memory coupled to the processor and storing processor-readable instructions that, when executed, cause the processor to: provide, via the communication system and to the computing device, a first portion of the graphical user interface, the first portion of the graphical user interface including an interface element for receiving input through an input interface associated with the computing device; receive, via the communication system and from the computing device, input received at the interface element; because Hu teaches a user interface for collecting applicant information where various questions are presented to the user (par. 0042-47; Figs. 2A-2C).  Hu teaches a processor and memory to provide software modules for a user interface (par. 0061-63).
Hu teaches determine an eligibility metric based on the input; compare the eligibility metric to eligibility criteria to determine if a user is likely eligible for a service; because Hu teaches determining a mortality ratio for an applicant using deviation from the population mean and mortality relative risk for each applicant data element entered into the user interface (par. 0050-53).  Hu teaches that the applicant is classified to an underwriting class based on the applicant’s predicted mortality risk, based on the eligibility criteria of the applicant’s mortality risk (par. 0055-60). Hu teaches that the interface is for obtaining information from an applicant for an insurance application for an insurance policy, i.e., eligible for a service. Hu teaches that obtaining information from the applicant includes excluding the applicant from further assessment if any data elements have a value that is beyond a predetermined threshold value (par. 0007-0010).
 Hu does not disclose when it is determined that the user is not likely to be eligible for the service, provide, to the computing device via the communication system, a second portion of the graphical user interface, the second portion of the graphical user interface having a greater completion complexity than a third portion of the graphical user interface, the third portion of the graphical user interface being provided when it is determined that the user is likely to be eligible for the service; however, Jain teaches presenting an electronic form having greater completion complexity to decrease a rate of submission when the eligibility metric does not satisfy the eligibility criteria, because Jain teaches the form data defines at least one validation rule that specifies requirements for user input to a portion of the electronic form, receiving user input through the form, determining that the user input does not satisfy the validation rule, and restricting submission of data through the form based on determining that the user input does not satisfy the validation rule (par. 0017; 0063), for example in response to detecting inappropriate input, the application may prompt the user to correct the answer, or may prevent the user from continuing or submitting the form (par. 0079; also see par. 0120).
Jain teaches a form definition with rules that can be used to dynamically adjust the content provided on an electronic form, for example by changing interface elements that are included within an electronic form, or adjusting the precision level of information provided on an electronic form (par. 0008-09).  Jain teaches that the form definition can have rules that vary content of the electronic form for different users or user types (par. 0007; par. 0046), and may specify a total burden imposed on the user (par. 0057; Fig. 4).  Jain teaches that different form elements can obtain information at a different level of precision, and can be more or less complex, and that rules may be specific to individual forms and user (par. 0055-58).  
Therefore Jain would enable presenting different portions of the user interface having a greater complexity based on the eligibility criteria, since Jain enabled configuring the form precision by increasing the total burden imposed on the user (par. 0057; Fig. 4), and applying specific rules and complexity to individual forms and users (par. 0055-58). 
Both Hu and Jain are directed to collecting information from users via electronic form interfaces.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the form interfaces and methods of determining eligibility and risk for users disclosed by Hu, with the customizable form interfaces, form definitions and rules, taught by Jain, since it would have been obvious and desirable to combine the disclosed prior art elements, according to the methods disclosed in Jain, in order to achieve predictable results.  KSR.

Regarding dependent claim 2, Hu does not expressly teach the server of claim 1, wherein the second portion of the graphical user interface includes a false interface element, the false interface element prompting for input that, once received, is not stored or used by the server; however, Jain teaches that the process may include receiving form data to specify the characteristics of a form, including a desired level of precision for information presented on the electronic form, the way in which input data is received by the electronic form, actions to be performed in response to a satisfaction of triggers and/or conditions specified for the rules, the sequence of sections within the electronic form, and/or the content that is provided on the electronic form (par. 0118).
Both Hu and Jain are directed to collecting information from users via electronic form interfaces.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the form interfaces and methods of determining eligibility and risk for users disclosed by Hu, with the customizable form interfaces, form definitions and rules, taught by Jain, since it would have been obvious and desirable to combine the disclosed prior art elements, according to the methods disclosed in Jain, in order to achieve predictable results.  KSR.

Regarding dependent claim 4, Hu does not expressly teach the server of claim 1, wherein the second portion of the graphical user interface includes an interface element for receiving a first type of information and wherein the third portion of the graphical user interface includes an interface element for receiving the first type of information and wherein the interface element of the second portion of the graphical user interface imposes a format restriction that is not enforced by the interface element of the third portion of the graphical user interface; however, Jain teaches that the process may include receiving form data to specify the characteristics of a form, including a desired level of precision for information presented on the electronic form, the way in which input data is received by the electronic form, actions to be performed in response to a satisfaction of triggers and/or conditions specified for the rules, the sequence of sections within the electronic form, and/or the content that is provided on the electronic form (par. 0118).  Therefore, Jain would enable the interface elements to impose or not impose a format restriction depending on the rules and sections of the form.
Both Hu and Jain are directed to collecting information from users via electronic form interfaces.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the form interfaces and methods of determining eligibility and risk for users disclosed by Hu, with the customizable form interfaces, form definitions and rules, taught by Jain, since it would have been obvious and desirable to combine the disclosed prior art elements, according to the methods disclosed in Jain, in order to achieve predictable results.  KSR.

Regarding dependent claim 7, Hu does not expressly teach the server of claim 1, wherein the second portion of the graphical user interface and the third portion of the graphical user interface include at least some common text and wherein a font size of at least a portion of the common text is different on the second portion of the graphical user interface than on the third portion of the graphical user interface; however, Jain teaches that the process may include receiving form data to specify the characteristics of a form, including a desired level of precision for information presented on the electronic form, the way in which input data is received by the electronic form, actions to be performed in response to a satisfaction of triggers and/or conditions specified for the rules, the sequence of sections within the electronic form, and/or the content that is provided on the electronic form (par. 0118).  Jain teaches a configuration interface for customizing form definitions for electronic forms (par. 0087), where an administrator may adjust the size of interface elements, colors of the elements, fonts of text to be displayed, and/or other graphical attributes associated with the interface elements (par. 0091), and may specify various user-specific customizations that should occur (par. 0093).  Therefore Jain would enable different font size and text on sections of a form for different users.
Both Hu and Jain are directed to collecting information from users via electronic form interfaces.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the form interfaces and methods of determining eligibility and risk for users disclosed by Hu, with the customizable form interfaces, form definitions and rules, taught by Jain, since it would have been obvious and desirable to combine the disclosed prior art elements, according to the methods disclosed in Jain, in order to achieve predictable results.  KSR.

Regarding dependent claim 8, Hu does not expressly teach the server of claim 1, wherein the second portion of the graphical user interface includes text similar in content to text included in the third portion of the graphical user interface but which has a higher word count than the text included in the third portion of the graphical user interface; however, Jain teaches that the process may include receiving form data to specify the characteristics of a form, including a desired level of precision for information presented on the electronic form, the way in which input data is received by the electronic form, actions to be performed in response to a satisfaction of triggers and/or conditions specified for the rules, the sequence of sections within the electronic form, and/or the content that is provided on the electronic form (par. 0118).  
Both Hu and Jain are directed to collecting information from users via electronic form interfaces.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the form interfaces and methods of determining eligibility and risk for users disclosed by Hu, with the customizable form interfaces, form definitions and rules, taught by Jain, since it would have been obvious and desirable to combine the disclosed prior art elements, according to the methods disclosed in Jain, in order to achieve predictable results.  KSR.


Regarding dependent claim 9, Hu teaches the server of claim 1, wherein the service includes insurance and wherein determining the eligibility metric includes calculating a score based on the input; because Hu teaches that the interface is for obtaining information from an applicant for an insurance application for an insurance policy, i.e., eligible for a service. Hu teaches that obtaining information from the applicant includes excluding the applicant from further assessment if any data elements have a value that is beyond a predetermined threshold value (par. 0007-0010). Hu teaches obtaining the plurality of data elements of the user via a user interface and generating an individual mortality ratio value for the applicant, i.e., calculating a score based on the input (par. 0007-0011; par. 0046).

Regarding independent claim 10 and dependent claims 11, 13, and 16-18, claims 10, 11, 13, and 16-18 are directed to the methods of providing a graphical user interface to a computing device, and recite limitations substantially similar to the server implementing the methods recited in claims 1, 2, 4, and 7-9, and are therefore rejected along the same rationale.

Regarding independent claim 19 and dependent claim 20, claims 19 and 20 are directed to the non-transitory computer readable storage medium to be implemented with the server recited in claims 1 and 2, and are directed to substantially similar subject matter and recite the same limitations, and are therefore rejected along the same rationale.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Jain, and further in view of Yamada et al. (“Yamada”), U.S. Pub. No. 2012/0084075 A1, published April 2012.
Regarding dependent claims 3 and 12, Hu does not disclose the server of claim 1, wherein the second portion of the graphical user interface is configured to disable an auto-completion function on the computing device and wherein the third portion of the graphical user interface is configured to enable the auto-completion function on the computing device; however, Yamada teaches an interface to allow a user to input characters using an auto-complete function (par. 0009), where a user may enable or disable auto-complete when a voice guidance mode is enabled (par. 0089-91).
Hu, Jain, and Yamada were all directed to user interfaces.  It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the form interfaces and methods of determining eligibility and risk for users disclosed by Hu, with the customizable form interfaces, form definitions and rules, taught by Jain, and the method of controlling the auto-completion function taught by Yamada, since Yamada recognized that there was a need in the art to address problems with the user correcting the auto complete string, and for user-friendliness (par. 0006-09), and therefore would have provided the benefit to Hu and Jain.

Claims 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Jain, and further in view of Rozenberg et al. (“Rozenberg”), U.S. Pub. No. 2016/0070917 A1, published March 2016.
Regarding dependent claim 5 and 14, Hu in view of Jain does not expressly teach the server of claim 4, wherein the format restriction includes a date formatting restriction that requires an inputted date to accord to a predetermined format; however, Rozenberg teaches applying format restrictions to structured data (par. 0018-21), including date formatting restrictions associating a date with a predetermined format (par. 0020).  Rosenberg teaches an interface module to receive data entered by a user, and provide the data to a tokenization module to apply encoding rules to the structured data (par. 0025-27).
Hu, Jain, and Rosenberg were all directed to user interfaces.  It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the form interfaces and methods of determining eligibility and risk for users disclosed by Hu, with the customizable form interfaces, form definitions and rules, taught by Jain, and the method of applying rules to tokenize data taught by Rosenberg, since Yamada recognized that there was a need in the art to implement data protection techniques for structured data that utilize properties or characteristics associated with the structured data (par. 0002), and therefore would have provided the benefit to Hu and Jain.

Regarding dependent claims 6 and 15, Hu teaches the server of claim 4, wherein the format restriction is a name formatting restriction that requires an inputted name to accord to a predetermined format; however, Rozenberg teaches applying format restrictions to structured data (par. 0018-21), including character restrictions and other mandatory components (par. 0019-21), which would enable requiring an inputted name to accord to a predetermined format. Rosenberg teaches an interface module to receive data entered by a user, and provide the data to a tokenization module to apply encoding rules to the structured data (par. 0025-27).
Hu, Jain, and Rosenberg were all directed to user interfaces.  It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the form interfaces and methods of determining eligibility and risk for users disclosed by Hu, with the customizable form interfaces, form definitions and rules, taught by Jain, and the method of applying rules to tokenize data taught by Rosenberg, since Yamada recognized that there was a need in the art to implement data protection techniques for structured data that utilize properties or characteristics associated with the structured data (par. 0002), and therefore would have provided the benefit to Hu and Jain.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schlungbaum, “Individual user interfaces and model-based user interface software tools” IUI '97: Proceedings of the 2nd international conference on Intelligent user interfaces, January 1997, pages 229-232.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMELIA L TAPP/Primary Examiner, Art Unit 2144